IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

G. KENT MANGELSON AND                    NOT FINAL UNTIL TIME EXPIRES TO
CHRISTINE MANGELSON,                     FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Appellant,
                                         CASE NO. 1D15-4489
v.

HSBC BANK USA, NATIONAL
ASSOCIATION, NOT
INDIVIDUALLY BUT SOLELY
AS TRUSTEE FOR THE
HOLDERS OF LUMINENT
MORTGAGE TRUST 2006-3

      Appellee.

_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Nassau County.
Adrian G. Soud, Judge.

Ray Hill, Jacksonville, for Appellant.

Sara Holladay-Tobias and C.H. Houston, III of McGuire Woods LLP,
Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.